Exhibit 10.46

 

TENTH AMENDMENT
TO
LOAN AND SECURITY AGREEMENT

 

This Tenth Amendment to Loan and Security Agreement is entered into as of
December 27, 2018 (the “Amendment”), by and between HERITAGE BANK OF COMMERCE
(“Bank”) and BRIDGELINE DIGITAL, INC. (“Borrower”).

 

RECITALS

 

Borrower and Bank are parties to that certain Loan and Security Agreement dated
as of June 9, 2016 and as amended from time to time, including pursuant to that
certain First Amendment to Loan and Security Agreement dated as of August 15,
2016, that certain Second Amendment to Loan and Security Agreement dated as of
December 12, 2016, that certain Third Amendment to Loan and Security Agreement
dated as of August 10, 2017, that certain Fourth Amendment to Loan and Security
Agreement dated as of October 6, 2017, that certain Fifth Amendment to Loan and
Security Agreement dated as of November 27, 2017, that certain Sixth Amendment
to Loan and Security Agreement dated as of February 1, 2018, that certain
Seventh Amendment to Loan and Security Agreement dated as of May 10, 2018, that
certain Eighth Amendment to Loan and Security Agreement dated as of August 10,
2018 and that certain Ninth Amendment to Loan and Security Agreement dated as of
September 21, 2018 (collectively, the “Agreement”). The parties desire to amend
the Agreement in accordance with the terms of this Amendment.

 

NOW, THEREFORE, the parties agree as follows:

 

1.           The following definitions set forth in Section 1.1 of the Agreement
are amended and restated in their entirety to read as follows:

 

“Adjusted EBITDA” means earnings before interest, taxes, depreciation and
amortization expenses and non-cash stock-based compensation expense, and net of
any non-cash good will adjustments, each as determined in accordance with GAAP.

 

“Revolving Maturity Date” means January 1, 2020.

 

2.           Section 6.9 of the Agreement is amended and restated in its
entirety to read as follow:

 

6.9          Financial Covenants.

 

(a)       Minimum Asset Coverage Ratio. Borrower shall maintain at all times a
ratio of (i) unrestricted cash in its accounts at Bank plus Eligible Accounts
plus the Guaranteed Amount to (ii) all outstanding Obligations owing to Bank
(the “Asset Coverage Ratio”) of at least 1.40 : 1.00.

 

(b)       Performance to Plan – Adjusted EBITDA. Borrower’s minimum quarterly
Adjusted EBITDA for the fiscal quarters ending on December 31, 2018, March 31,
2019, June 30, 2019 and September 30, 2019 shall be at least the amount set
forth on Exhibit D. Notwithstanding the foregoing, Borrower shall not be deemed
in breach of the foregoing covenant if the total negative deviation from its
projected Adjusted EBITDA for a particular quarter period does not exceed
$200,000. Borrower and Bank shall mutually agree upon minimum quarterly Adjusted
EBITDA amounts for subsequent fiscal quarters no later than September 30, 2019.

 

(c)       Minimum Cash. Borrower shall maintain at all times at least $500,000
in unrestricted cash in its accounts at Bank.

 

3.           Exhibit D to the Agreement is replaced in its entirety with the
Exhibit D attached hereto.

 

 

--------------------------------------------------------------------------------

 

 

4.           Borrower represents and warrants that the representations and
warranties contained in the Agreement are true and correct as of the date of
this Amendment, and no Event of Default has occurred and is continuing.

 

5.           Unless otherwise defined, all initially capitalized terms in this
Amendment shall be as defined in the Agreement. The Agreement, as amended
hereby, shall be and remain in full force and effect in accordance with its
respective terms and hereby is ratified and confirmed in all respects. Except as
expressly set forth herein, the execution, delivery, and performance of this
Amendment shall not operate as a waiver of, or as an amendment of, any right,
power, or remedy of Bank under the Agreement, as in effect prior to the date
hereof. Borrower ratifies and reaffirms the continuing effectiveness of all
agreements entered into in connection with the Agreement.

 

6.           This Amendment may be executed in two or more counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one instrument. In the event that any signature is delivered by facsimile
transmission or by e-mail delivery of a “.pdf” format data file, such signature
shall create a valid and binding obligation of the party executing (or on whose
behalf such signature is executed) with the same force and effect as if such
facsimile or “.pdf” signature page were an original hereof.

 

7.           As a condition to the effectiveness of this Amendment, Bank shall
have received, in form and substance satisfactory to Bank, the following:

 

(a)       payment of a prorated facility fee in the amount of $2,000 plus all
Bank Expenses incurred through the date of this Amendment;

 

(b)       corporate resolutions and incumbency certificate;

 

(c)       affirmation of guaranty;

 

(d)       affirmation of intercreditor agreement; and

 

(e)       such other documents, and completion of such other matters, as Bank
may reasonably deem necessary or appropriate.

 

[remainder of this page intentionally left blank]

 

 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the first
date above written.

 

 

BRIDGELINE DIGITAL, INC.

 

 

By: /s/ Carole Tyner

 

Name: Carole Tyner

Title: CFO

         

HERITAGE BANK OF COMMERCE

 

 

By: /s/ Mike Hansen

 

Name: Mike Hansen

 

Title: SVP & Manager

 

 

--------------------------------------------------------------------------------

 

 

 

Exhibit D
Compliance Certificate

 

TO:

HERITAGE BANK OF COMMERCE

 

FROM:

BRIDGELINE DIGITAL, INC.

 

The undersigned authorized officer of BRIDGELINE DIGITAL, INC. hereby certifies
that in accordance with the terms and conditions of the Loan and Security
Agreement between Borrower and Bank (the “Agreement”), (i) Borrower is in
complete compliance for the period ending _______________ with all required
covenants except as noted below and (ii) all representations and warranties of
Borrower stated in the Agreement are true and correct as of the date hereof.
Attached herewith are the required documents supporting the above certification.
The Officer further certifies that these are prepared in accordance with
Generally Accepted Accounting Principles (GAAP) and are consistently applied
from one period to the next except as explained in an accompanying letter or
footnotes.

 

Please indicate compliance status by circling Yes/No under “Complies” column.

 

Reporting Covenant

Required

Complies

A/R & A/P Agings

Monthly within 30 days

Yes

No

Sales journal

Monthly within 30 days

Yes

No

Collections journal

Monthly within 30 days

Yes

No

Borrowing Base Certificate

Monthly within 30 days

Yes

No

Deferred Revenue Schedule

Monthly within 30 days

Yes

No

Balance Sheet and Income Statement

Monthly within 30 days

Yes

No

Compliance Certificate

Monthly within 30 days

Yes

No

Quarterly Financial statements/Form 10-Q

Quarterly within 5 days of filing

Yes

No

Annual Financial Statements/Form 10-K/ (CPA audited)

Annually within 5 days of filing

Yes

No

Borrower’s and Personal Guarantor’s tax returns and schedules

Annually within 5 days of filing but no later than October 31st of each year

Yes

No

Personal Guarantor’s personal financial statements

Annually no later than October 31st of each year (or more frequently as Bank may
request)

Yes

No

A/R and Collateral audit

Semi-annually

Yes

No

IP Notices

As required under Section 6.10

Yes

No

       

Financial Covenant

Required

Actual

Complies

Minimum Cash

$500,000

$___________

Yes

No

Asset Coverage Ratio

1.40 : 1.00

_____: 1.00

Yes

No

Maximum quarterly Adjusted EBITDA Loss for:

       

Quarter ending 12/31/18 and beyond

($1,020,000)

$__________

Yes

No

Quarter ending 3/31/19 and beyond

($928,000)

$__________

Yes

No

Quarter ending 6/30/19 and beyond

($767,000)

$__________

Yes

No

Quarter ending 9/30/19 and beyond

($569,000)

$__________

Yes

No

 

Comments Regarding Exceptions: See Attached.                  

 

   

BANK USE ONLY

                                 

Received by:

         

Sincerely,

   

 

    AUTHORIZED SIGNER                                

Date:

                                     

Verified:

         

SIGNATURE

   

 

    AUTHORIZED SIGNER                                

Date:

           

TITLE

                       

Compliance Status

  Yes No  

DATE

                 

 

 